Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 20, 23-25 directed to invention non-elected without traverse as indicated in the office action mailed 02/19/2019.  Accordingly, claims 20, 23-25 have been cancelled.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. An extension of time has been authorized in the remarks mailed 08/19/2022 by Sara Leiman.  An extension of time for 1  MONTH(S) has been authorized to the Director to charge Deposit Account No. 06-0916 for this extension. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 20, 23-25. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims overcomes the rejection of record.  The amendment to the claims does not encompass a conditional treatment and the step of administering a tyrosine kinase inhibitor or mTOR inhibitor integrates the judicial exception and renders the claims patent eligible. The amendment to the claims  overcomes the new matter rejection.  The art does not teach or reasonably suggestion the determining the combination of ELAVL4, CADPS, RGS17, and KCNJ11  in a subject comparing the expression to a known reference specimen that is pancreatic neuroendocrine tumor, classifying the sample as neuroendocrine tumor based on detecting ELAVL4, CADPS, RGS17, and KCNJ11  expression positively correlated to the known reference specimen ELAVL4, CADPS, RGS17, and KCNJ11   expression levels and administering tyrosine kinase inhibitor or mTOR inhibitor to the subject that has been classified as containing pancreatic neuroendocrine tumor cells.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634